Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on March 11, 2022, in which claim 1 was presented for examination, of which claim 1 was amended, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Claim 1, as amended, should be allowable because it has been amended to include the condition of the pad being a shield that includes a highly articulated hinge mechanism, which is not taught by the cited reference.
Examiners Response: Although Sherman does not disclose the amended limitation, Sherman in view of Constantinou does as explained below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “all numbered elements found in Figs. 1-2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because “sentences explaining the drawings, no numbered elements shown explaining the structures in Fig. 3 and 4”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In addition, in Fig. 1 there is a cross section indicator for a fifth figure, Fig. 5, but there are no drawings labeled “Fig. 5” and it is not disclosed within the specification. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “elongated elastic tube, intermediate portion, pad, heel receptacle (claim 1)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US PG Pub. 2011/0119808) in view of Constantinou et al. “Constantinou” (US Patent 10,864,676) as best understood.
Regarding claim 1, Sherman discloses a sock (500, Fig. 5-9A) comprising: 
an elongated elastic tube (Par. 0119, lines: 7-10, examiner notes the sock is constructed of an elastic fabric) open at one end (504) and closed at an opposed end (502); 
an intermediate portion of the tube (544) away from the open end (504) defining a pocket (Par. 0082, lines: 1-4); 
the tube defining a heel receptacle (see annotated Fig. 6 below); the pocket being configured to receive a pad (Par. 0082, lines: 5-9); 
the pocket being located proximate to the heel receptacle (examiner notes the pocket is shown as “proximate” to the heel receptacle as shown in annotated Fig. 6 below) configured to align with a wearer's Malleolus (Figs. 5-8, Par. 0081, lines: 1-4).

    PNG
    media_image1.png
    348
    415
    media_image1.png
    Greyscale

Fig. 6-Examiner Annotated
	Sherman does not disclose a hinge mechanism.
	However, Constantinou teaches yet another article of footwear, wherein Constantinou teaches a pad is a shield (Col. 29, lines: 39-41 and 44-45, examiner notes the “ankle cushion” acts as a pad) that includes a highly articulated hinge mechanism (Col. 21, lines: 37-42, and Col. 39, lines: 34-35 and 50-52, according to Par. 0007 of the applicants specification, “One configuration of carbon nano-tubes and buckyballs mechanically or electromagnetically coupled together may be structurally equivalent to a "hinge" type mechanism.” Examiner notes the “binding material” taught by Constantinou is made from “carbon nanotubes”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad as disclosed by Sherman, by incorporating a high articulated hinge mechanism as taught by Constantinou, in order to allow to pad to anatomically conform to a wearers Malleolus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732